2-3-15


Mr.   Stephen Richardson
#1795088
Wayne Scott Unit
6999 Retrieve Rd.
Angleton,   Texas    77515


COURT OF APPEALS
Fourth Court of Appeals District
Attn:    Carmen De   Leon
CaQena-Reeves Justice Center
300 Dolorosa,    Suite 3200
San Antonio.    Texas       78205-3037



                             Court of Appeals No.          04-12-00379-CR
                             Trial Court Case No.          2010-CR-10629
                                         Styfcg:   Richardson
                                                    v.

                                                   State




Dear Clerk,


        could you please tell me how much will it cost me to yet            volume's (S)

five through (9) nine?.          If need be my family and I will try to purchase

one volume at a time.          Also if possible I would like to yet a copy of my

judgment & sentencing paper's.

        Any and all help you can provide me with will be yreatly appreciated.




Sincerly                                                                             g


Mr. StepKen Richardson #1795088



                                                                                      CO
                                                                                      en




                        i/>/-e
                                                                                     ■*"
Wayne Scott Unit
6999 Retrieve Rd.
                                                         :T   I   [.   1   I
Angleton, Texas-    77515




                                                                               3:
                                                                               111




                                 COURT OF APPEALS
                                 Fourth Court of Appeals District
                                 Cadena-Reeves Justice Center
                                 300 Dolorosa,    Suite 3200
                                 San Antonio,    Texas    78205-3037




                            ?a2OE3C379-3